ORDER

PER CURIAM:
AND NOW, this 30th day of November, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 30,1995, it is hereby
ORDERED that LINDA GERTRUDE ROBACK a/k/a LINDA ROBACK McBRIDE, be and she is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, retroactive to June 10, 1994, and she shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.